DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
 Counselor J. Turchyn elected Species 12 (corresponding to figures 111-122) in a telephonic election without traverse on 8/31/2022 with all claims reading on the application.   
The Examiner’s review of the claims, found the following claims that do not read on the elected species, that the following claims will be withdrawn from examination:
Claim 4 and dependent Claims 16, 19-21: Drawn to non-elected Species represented by Figures 16 A/B and Figure 17 (See Paragraph 00287 of the specification).
Claim 5, and dependent Claims 6-10, 13-15: Drawn to non-elected Species represented by Figures 98-100 (See Paragraph 00637 – there are no “second contact structures” listed in the elected embodiment or the specification section that supports that embodiment.). 
Claim 11 and dependent Claims 12, 17-18: Drawn to non-elected Species represented by Figures 98-100 (See Paragraph 00637 – there are no “second contact structures” listed in the elected embodiment or the specification section that supports that embodiment.). 
Claims 25 and dependent Claim 26: Drawn to non-elected Species represented by Figures 98-100 (See Paragraph 00622 – there are no “sheets of material” listed in the elected embodiment or the specification section that supports that embodiment.). 
Claim 29: Draw to multiple embodiments, just not the one elected. 
Therefore, the following claims are withdrawn from examination: 4 (16, 19-21), 5 (6-10, 13-15), 11 (12, 17-18), 25 (26) and 29 as not being drawn to the elected invention. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required:
Specification, Paragraph 00294 has the primary lid identified as part number “1920” – it should be part number “120.”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
Claims 31 and 34 of this application (17/389,553) is patentably indistinct from claims 1-4 of Application No. 17/320,932. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 31 and 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of copending Application No. 17/320932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cite the same structure that accomplishes the same function (i.e., to provide a childproof container.)
Application 17/320,932 Claim 1 requires:
Claim 1 - A container comprising: 
a base including, a bottom wall, a peripheral wall perpendicular to the bottom wall, the peripheral wall and the bottom wall defining a storage area, 
and the peripheral wall at least partially defining a receptacle; 
and a lid configured to be moved between a closed and locked configuration and an open configuration, the lid including, a top wall, and a flexible tab projecting from the top wall, 
the flexible tab including a fixed end adjacent to the top wall and a free end opposite the fixed end, the flexible tab configured to move from a relaxed position to a flexed position in response to a force in a first direction and return to the relaxed position absent the force, 
wherein in the closed and locked configuration, the flexible tab is in the relaxed position, at least partially in the receptacle, and configured to engage the base to retain the lid in the closed and locked configuration, and 
the lid is configured to be moved from the closed and locked configuration to the open configuration by moving the lid in a second direction perpendicular to the first direction with the flexible tab in the flexed position.
Claim 2 requires the container of claim 1: 
wherein the base further includes a receptacle wall cooperating with the peripheral wall to at least partially define the receptacle.  
Claim 3 requires the container of claim 2: 
wherein the receptacle wall is spaced from the peripheral wall in the first direction.  
Claim 4 requires the container of claim 2: 
wherein the receptacle wall is centered along a transverse axis perpendicular to the first direction and the second direction.  
Claim 5 requires the container of claim 1:  
wherein the peripheral wall defines a recess in communication with the receptacle.
While the Instant Application  (17/389,553) Claim 31 requires:
A container comprising: a base including, a bottom wall, a peripheral wall perpendicular to the bottom wall, the peripheral wall and the bottom wall defining a storage area,
 and the peripheral wall at least partially defining a receptacle (17/320,932 – See Claim 5), 
and a receptacle wall cooperating with the peripheral wall to at least partially define the receptacle (See 17/320,932 - Claim 2 above), the receptacle wall including a first portion and a second portion, the second portion being offset from the second portion in a first direction (See 17/320,932 - Claim 3 above); (NOTE: While this is an added feature to Claim 31 – it is referenced in 17/320,932  in Claims 2-5, the definition of the walls, according to the specification – the receptacle is  formed as part of the peripheral wall – See Paragraph 0058 of the specification.)
 and a lid configured to be moved between a closed and locked configuration and an open configuration, the lid including, a top wall, and a flexible tab projecting from the top wall, 
the flexible tab including a fixed end adjacent to the top wall and a free end opposite the fixed end, the flexible tab configured to move from a relaxed position to a flexed position in response to a force in the first direction and return to the relaxed position absent the force, 
wherein in the closed and locked configuration, the flexible tab is in the relaxed position, at least partially in the receptacle, and configured to engage the base to retain the lid in the closed and locked configuration, (17/320,932 – Claim 4 – in combination with elected embodiment Figures) and
the lid is configured to be moved from the closed and locked configuration to the open configuration by moving the lid in a second direction perpendicular to the first direction with the flexible tab in the flexed position.
Also, in the Instant Application  (17/389,553) Claim 34 requires:
The container of claim 31: 
 wherein the receptacle wall is spaced from the peripheral wall in the first direction (See 17/320,932 - Claim 3 above); 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 6, 8, 10, 13-14, and 32 are rejected under 35 U.S.C. 112(b) for the following reasons:
Claims 2,3 are rejected under 35 U.S.C. 112(b) for indefiniteness for the following reasons:
In Claim 2, the term “slit” is a relative term which renders the claim indefinite. The term “slit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given the narrower scope of the election (Figures 111-122).  This claim, according to the specification, is drawn to another embodiment that was not elected.  The specification has 20 uses of the term “slit” which is used in paragraphs 0029, 0030, 0041, 0042, 0311, 00619-00622, which are referencing other, non-elected species.  This assessment is based off of the language in the paragraphs above – where the secondary compartment is secured with a detent arrangement, or other closure arrangement altogether.
In Claim 3, the term “independently of each other” in claim 3 is a relative term which renders the claim indefinite. The term “independently of each other” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given the narrower scope of the election (Figures 111-122).  This claim, according to the specification, is drawn to another embodiment that was not elected.  This assessment is based off of the language in paragraph 00611 – where the engaging structure is related to an embodiment with two locking mechanisms.
In Claim 32, the term “third portion”  is used on lines 1-2 of the claim and is a  relative terms which renders the claim indefinite.  The term “third portion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (It is mentioned only once, in paragraph 0060), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, given the narrower scope of the election (Figures 111-122) (NOTE: “Third portion” occurs once in the 171 page specification).  This assessment is based off of the language in paragraph 0060 and is not referenced in any embodiments.
Claim 2 recites the limitation "first exposed surface" in Page 173 of the specification – line 1.  This feature is referenced in later claims, but in not antecedently introduced. 
Claims 3-21 are rejected under 35 U.S.C. 112(b) as depending from  the rejected claim.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The elected embodiment, as stated above, is illustrated by Figures 111-122 in the instant application, with all claims reading on the elected species.  However, in light of the breadth of the claimed invention in the original application, the examiner has endeavored to interpret the following claims, when viewed in light of the elected species, in order to cite prior art against the substance and structure of each of the following claims:
In claims where there are variations in the contact structure and engaging structure, given the breadth of the specification, it will be assumed that any element of the engaging structure can have contact with any element of the opposing engaging structure, within the parameters of design choice.  Also note that changes in shape, absent persuasive evidence that a claimed configuration is significant, does not confer patentability, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
In claims where there may be multiple structures in excess of the elected species that are not already withdrawn, the examiner will examine and apply prior art to the “first” structure in the list, when there are multiple similar structures that are outside the bounds on the elected species.  Also note that the duplication of parts does not confer patentability absent some new and unexpected AND CLAIMED result, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  EXAMINER’S NOTE: When dual tabbed structures are referenced within the examined claim – they will be struck through without punctuation: 
In Claim 31, where ”the receptacle wall including a first portion and a second portion, the ({
In Claim 32, where a first, second and third portions are introduced for the receptacle wall, the claim is read in light of the elected embodiment, where – from the base direction is considered the first portion connection location – the first portion is connected to the base, the second portion is between and separates the first and third portion, and the third portion is at the top – closest to the lid,  as shown by Figure 115 and items 11410 (First), 11412 (Second), 11414 (Third) surfaces or portions.  (See paragraph 00664 of the specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burek et al. (US 20170137184 – hereafter referred to as Burek) as applied to the claims above, and further in view of Lei (US 20200407131 – hereafter referred to as Lei).  Examiner’s Annotated Diagram A for Burek follows:

    PNG
    media_image1.png
    750
    768
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Burek teaches: A package (Burek, Storage Case-1), comprising: a base (4 – Storage Compartment); a primary lid (3-Lid) connected to an upper portion of the base via a first hinge (5-Hinge, connected to upper end in Figure 11, Annotated Diagram A), the primary lid (3) and the base (4) collectively defining a primary storage area (4) when the primary lid (3) is in a closed position (Shown in Figure 12); and a locking mechanism (At item Latch – 20 and Recess, Lip, Opening, or Protrusion – 21 and paragraph 0027),  on a first end of the package (First end defined at 21/20 feature), the locking mechanism (20 and 21) including a flexible member (21 and 20 are designed to be flexible – to disengage the locking mechanism per Paragraph 0027 – which describes the opening process) including a first segment (Annotated Diagram A, Item DD) and a second segment (Annotated Diagram A, Item EE) that are connected by an elbow (The shape of the part forms an “elbow”), the first segment (DD) being connected to the primary lid (3) (See Annotated Diagram A, Figure 9 where this requirement is met), a distal end of the second segment (Where Figure 9 labels part 21) including at least one contact structure (Figure 9 shows the contact structure connecting with the base – 2), the flexible member including at least one first engaging structure between the elbow and a front surface of the at least one contact structure (Annotated Diagram A, Item EE were the front surface of the contact structure is the outer surface trace of Part 21), a second engaging structure on a first wall of the base (FF)(second engaging or co-engaging structure – GG and Figure 9 on annotated diagram.  Also note, same structure where the structure is repeated – but flipped in Figure 12 of the Annotated Diagram), the flexible member being in a first position when the primary lid (3) is in the closed position (In Annotated Diagram A, Figure 9), the at least one first engaging structure (EE or 21) being retained by the second engaging structure (GG) to lock the primary lid onto the base in the closed position (Annotated Diagram A, Figure 9), the flexible member being configured to be moved from the first position (Figure 9) to a second position (Paragraph 0033-alternate embodiment where the latch structure is squeezed – moving the flexible wall in, and unlatching the container) when a first force is applied in a first direction (Figure 9 is capable of unlatching in this direction, as described in paragraph 0033) on the at least one contact structure (NOT EXPLICITLY TAUGHT) {
Burek does not specifically teach: that the latching mechanism does not explicitly teach the disengagement of the engaging structures by a horizontal application of a force in a direction.  Using the following reference and Examiner’s Annotated Diagram B for Lei following:

    PNG
    media_image2.png
    612
    1068
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
However, Lei – in a similar disclosure on containers with childproof locking mechanisms where multiple points of pressure are required to disengage the locking structure of the container -  Lei (US 20200407131 – Hereafter referred to as Lei) teaches a similar latching structure that: articulates the second segment (Figure 2 – part 70) toward the first segment (Figure 2 – part 100) and disengage the at least one first engaging structure (Figure 2, part 110) from the second engaging structure (Part H or Slit)(MOTIVATION: For the purpose of improving childproof characteristics (See Lei – Paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specific direction of the opening force to disengage the first and second engaging structures or Burek (Items 21 and GG of Annotated Diagram A) with the horizontally applied forces within the same plane (Lei – Paragraph 0025) and engaging structure of Lei (See Annotated Diagram B, Item 550 – paragraph 0030) in order to combine a specific direction of force application to enhance the childproof characteristics of the container (Lei – paragraph 0007).  
In regards to Claim 2, Burek teaches all the limitations of Claim 1
Burek does not explicitly teach a slit structure for the flexible member to pass through. 
However, Lei – in a similar disclosure on child-proof capable containers -  explicitly teaches a slit type contact structure: wherein the similar second segment at least partially defines a slit (Lei, Annotated Diagram B, Item H), the slit (H) dividing the second segment into a first section (110) and a second section (100), the first engaging structure (110 – locating surface towards actuation button) including first exposed surfaces (100 and 110 surface and 341 in Figure 7) of the second segment (110) that are exposed by the slit. (See 112b above, as best can be defined within the elected species, Lei reads on this claim; MOTIVATION: Per Lei paragraph 0007, for the purpose of advantageously improving childproof characteristics.).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the locking mechanism of Burek, providing the locking structure of Lei, motivated by the benefit of advantageously improving childproof characteristics of the container (Lei, Paragraph 0007).  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 3, Burek – as modified previously- teaches a flexible tab and closure arrangement: wherein the slit (Burek – Annotated Diagram A, Figure 2, Items 10 and 12 have two buttons that are slit on their sides) configures the first section (Below part EE) and the second section (At EE) of the second segment (Annotated Diagram A, Item EE) to be articulated toward the first segment independently of each other (See Burek, paragraph 0029 that outlines this arrangement and the 112a and 112b above for further issues with this claim – Note that this language is used in the description of a non-elected species for this application.).  
In regards to Claim 24, Burek – as modified previously- continues to teach a container: wherein the elbow (Burek – Annotated Diagram A, Item ii) is made from a resilient material, the elbow providing a spring force that causes the second segment to extend away from the first segment (The spring force is what allows the latching mechanism to work and this limitation is met, see paragraph 0027 and 0028 for deflection required to open the container.).  
In regards to Claim 27, Burek – as modified previously- continues to teach a container:  wherein the primary lid (Burek - 3) is configured to be moved to an open position (Annotated Diagram A, Figure 2) from the closed position (Figure 12) in response to a second force (assume side forces at 12 and 10) applied to the at least one contact structure in a second direction (forces normal to 12 to 10 and 10-12 or squeezing both buttons, see Paragraph 0027) when the locking mechanism is in the second position (Front lock is deflected – either in embodiment in Figure 9 or Figure 12), the second direction being perpendicular to the first direction (All directions are perpendicular to each other) (Burek has the capability of meeting this requirement, as the opening of the container depends on the deflection of the perimeter wall to disengage the contact structure, therefore this limitation is met – See Annotated Diagram A – Figure 12).  
In regards to Claim 28, Burek – as modified previously- continues to teach a container: wherein the front surface of the at least one contact structure (Burek – 21) is flush with an outer surface of the first wall (See 2 in Figure 9) of the base when the primary lid is in the closed position (Figure 9 shows this limitation is met). (NOTE: Per MPEP2144.04, Section IV, B. – Changes in shape of a structure do not confer patentability – see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).)  
NOTE: 31-34 are an independent Claim Set within this application. 
In regards to Claim 31, Burek teaches: A container (Burek, Storage Case – 1) comprising: a base (4-Storage Compartment) including, a bottom wall (base – 4), a peripheral wall (AA) perpendicular to the bottom wall (AA), the peripheral wall and the bottom wall defining a storage area (4), and the peripheral wall at least partially defining a receptacle (Also 4), (NOT EXPLICITLY TAUGHT) {flexible tab including a fixed end adjacent to the top wall (22 is adjacent to 3 – in Figure 9) and a free end opposite the fixed end (Free End at HH), the flexible tab (22) configured to move from a relaxed position (Shows in Figure 9) to a flexed position (Tab 22 moves the detent away from the receptacle in response to an opening force – and meets this requirement) in response to a force in the first direction (Burek shows a rotational force arrow, but the package is capable of a force opening and flexion in the horizontal direction) and return to the relaxed position absent the force (Figures 9 and 12 show different configurations of the latch system in a relaxed state), wherein in the closed and locked configuration (Diagram A, Figure 9), the flexible tab (22) is in the relaxed position (Not in opening state – Figure 9), at least partially in the receptacle (Parts 20-21-22 are connected, and Figure 9 shows that part of this structure is located in the receptacle or Engaging Structure – GG), and configured to engage the base (GG – 21 engage each other in Figure 9 – meeting this limitation) to retain the lid in the closed and locked configuration (Paragraphs 0027 and 0028 describe and meet this limitation), and the lid is configured to be moved from the closed and locked configuration to the open configuration by moving the lid in a second direction perpendicular to the first direction with the flexible tab in the flexed position (Shown in Figure 2 – where the open configuration is perpendicular to the plane of closure). 
Burek does not explicitly teach the use of an insert structure (Receptacle wall) within the peripheral wall that is separate from the peripheral wall.
However, Lei – in a similar disclosure on childproof containers with multi-direction opening features – teaches a:  receptacle wall (Lei – 400) cooperating with the similar peripheral wall (Annotated Diagram B, Item A) to at least partially define the receptacle (The outer receptacle wall (400) defines the inner peripheral wall – A), the receptacle wall including a first portion (Inner) and a second portion (outer), the portion (Inner) being offset from the second portion (outer) in a first direction – (see Annotated Diagram B, item F1 as the defining direction – which shows this limitation as met.) (MOTIVATION – to improve the childproof characteristics of the container – Paragraph 0007).
Lei also teaches: The receptacle wall (Removeable tray portion – 400) is spaced from the previously defined peripheral wall (MOTIVATION – In order to protect the contents – Paragraph 0028).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the wall structure of Burek, providing the additional receptacle structure (Inner and outer walls, trays – 400, and defined opening directions with respect to inner and outer walls – Annotated Diagram B, Item F1) taught by Lei, motivated by the benefit of advantageously improving the childproof characteristics of the package.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to integrate a separate receptacle wall as a tray assembly (Lei – 400 and paragraph 0028) because Applicant has not disclosed that having a separate receptacle and peripheral wall provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in the prior art.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the integrated structure of Burek because it performs the same function – of securely closing the container that has child safety features. 
Therefore, it would have been an obvious matter of design choice to modify Burek to obtain the invention as claimed.	
In regards to Claim 32, Burek – as modified previously- continues to teach a container: wherein the receptacle wall (Burek – AA) further includes a third portion between the first portion and the second portion, the second portion defining a sloped surface.  (The elected embodiment does include slopes within its structural description – Paragraph 00664 – where Second outer surface is sloped – 11412, first-11410 and third outer-11414 surfaces are above and below the sloped surface – See instant application - Figure 115 and paragraph 00664 – where Burek anticipates with Annotated Diagram A, Figure 9 – Item JJ – sloped surface which is between the upper – GG and lower perimeter and receptacle walls – 2.)(Further, structural details that perform the same function as prior art with a different shape do not confer patentability – see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In regards to Claim 33, Burek – as modified in the parent claim - continues to teach a container: wherein the first portion (2) is a lower portion and the second portion (JJ) is an upper portion (See Claim Interpretation and Paragraph 0064 of the instant application, and Burek – Annotated Diagram A, Items 2-JJ-GG meet this limitation, where 2 is “lower” than GG).   
In regards to Claim 34, Burek – as modified in the parent claim - continues to teach a container: wherein the receptacle wall (Lei – 400) is spaced from the peripheral wall (Lei, Bottom unit – 50) in the first direction (See modification and motivation in parent claim above).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Burek in view of Lei in further view of Burger (US D818195 – hereafter referred to as Burger). 
In regards to Claim 30, Burek – as modified previously – teaches all the limitations of the parent claim.
Burek does not teach a secondary lid or secondary storage area.
However, Burger, in a similar disclosure on dual compartmented containers, teaches a similar container: further comprising: a secondary lid (Burger, Figure 1.1) connected to a lower portion of the base via a second hinge (Film hinge evident when comparing Figures 1.1 and 1.2), the secondary lid and the base collectively defining a secondary storage area (See Figure 1.3 where secondary storage area is evident when primary lid is opened) when the secondary lid is closed (Figure 1.1 and 1.2) (Motivation – to illustrate a new ornamental design for a snuff product - Claim).  
The modified container and closure of Burek discloses the claimed invention except for the secondary storage compartment.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a secondary compartment (Motivation – to provide for secondary storage – Burger – claim), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that is not already met by the prior art.
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to add a secondary compartment opposite the primary closure because Applicant has not disclosed that having a secondary closure opposite the primary closure provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved by Burger (US D818195). One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with any secondary closure (For example – Maron – US3126092, or Ewen – US5368155) because adding a secondary container and closure is known within the art.Therefore, it would have been an obvious matter of design choice to modify Burek to obtain the invention as claimed.
Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burek in view of Lei in further view of Brozell (US 20100140283 – hereafter referred to as Brozell).  The Examiner’s Annotated Diagram C for Brozell follows: 

    PNG
    media_image3.png
    738
    922
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C
EXAMINER’S NOTE: The structure applied from the prior art is limited by the species election made earlier – the terms within the claims are applied to the application and then parallel structures from the prior art.
In regards to Claim 22, Burek – as modified previously- teaches all the limitations of the parent claim. 
Burek, as currently modified by Lei, is not explicit in there being a first, second and third position when the package, as modified, is open.
However, Brozell – in a similar disclosure on a child resistant container -  teaches: wherein the second segment (Brozell, Annotated Diagram C, Item 50) extends in an outward direction (Annotated Diagram C, 50 extends away from 42), away from the first segment due to a spring force from the elbow (Elbow is junction of 50 and 42 where the latching mechanism relies on the spring force – Paragraph 0018), such that the flexible member (the combination of 50 and 42 or lid – 18) is in a third position when the primary lid (18) is in an opened position (The lid – as described in Brozell is in three states, meeting this limitation, when in the closed position have the capability of being in compression based on the interaction and clearances with the slit – 60 and the flexible closure member – 50 , therefore, the assembly as the capability of having three states, closed (compression), opening (additional compression to create clearance to disengage), and open (uncompressed), – see paragraph 0018-0019 for description where this limitation is met.) (MOTIVATION: Paragraph 0004 – to integrate child resistant features within the closure and latching mechanisms).  
Brozell also teaches the following features:
Three states of opening - the assembly as the capability of having three states, closed (compression), opening (additional compression to create clearance to disengage), and open (uncompressed), – see paragraph 0018-0019 for description where this limitation is met. (MOTIVATION: Paragraph 0004 – to integrate child resistant features within the closure and latching mechanisms).  (MOTIVATION: Paragraph 0004 – to integrate child resistant features within the closure and latching mechanisms).  
The two parts – 18 – lid and 50 – flexible member, oppose each other and that spring tension allows the latch structure to work (MOTIVATION: Paragraph 0004 – to integrate child resistant features within the closure and latching mechanisms).  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the lid and latch structure of the modified container and closure of Burek, providing the latch structure (Lid – 18, Flexible member – 50 that function through spring tension and interference fit), motivated by the benefit of advantageously improving the child resistant features within the closure and latching mechanisms of the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).	
In regards to Claim 23, Burek – as modified previously- continues to teach a container: wherein the first position is a first flexed position of the flexible member, the second position is a second flexed position of the flexible member, and the third position is a relaxed position (See parent claim, where the rejection, structure and motivation are outlined).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maron (US 3126092) discloses Figures 1-5 and cigarette pack with integrated ashtray and waste storage as well as general features relevant to the scope and structure of the claimed invention.
Mooney et al. (US 20180339815) discloses Figures 1-9 and latch structures similar to claimed material as well as general features relevant to the scope and structure of the claimed invention.
Goeckner et al.  (US 20200060611) discloses Figures 1-9 and Enclosed Latch Structures similar to claimed material as well as general features relevant to the scope and structure of the claimed invention.
Kanbar  (EP 3323310) discloses Figures 1-46 and various latch and container structure that read on the claimed material as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733